Title: From Benjamin Franklin to Richard Bache, 2 June 1779
From: Franklin, Benjamin
To: Bache, Richard


Dear Son
Passy, June 2. 1779.
I have received yours of june [Jan.] 16. You observe that you Seldom hear from me, I have the Same reason to complain; but I do not complain of you. This [’Tis] the Loss of Ships, and the Sinking of Dispataches when chas’d that cuts our Correspondence to pieces.

Yours of Oct. 22. gave me a good deal of Satisfaction, in informing me of the Adventures of your family, your return to philada. Welfare &c.
You desire me to set the Price of the printing house Sold to Virginia, but I have received no Account of the Particulars where of it consisted. Did they take the Cases as well as the Types; and what were the Number? There was a large Mahogany Press that cost me 25 Guineas and a Small one that cost 12 Guineas. Did they take those? And did they take all the Letters, flowers, &c &c. except the six Cases of Money Types which you Say the Congress have taken?— If so, you may make out the Account in this Manner.— As the Price of the Types in England was for Some 25 a pounds, Some 156, and some a Shilling, and the flowers, of which there was a great Quantity 5s—and it will be difficult now to come at the Weight of the Several Sorts. I Suppose it may be equitable to estimate the whole Weight at 18d. and the Cases at 3s each, all Sterling and then allow me such and [an] Advance in Sterling also as European Good [Goods] Sold for at the time. I hope indeed they did not take the Presses, for I Should be unwilling to part with Them, as they were made under my own Inspection with Improvements, and also a stone belonging to the press and a Number of Iron Chases or frames for fixing the Pages, and many other things which I know not whether they have taken or not which may be valued by any Printer.
The Scripts Letters which the Congress have taken cost me double the Price of common Letters of The Same sizes. The long Pica and long primer Bill I remember amounted to forty pound Sterling. What I gave for the larger Sort I leave have forgotten, but Suppose about ten Pounds. You may there fore Settle, that in the Same manner as to the advance &c. and when you are paid, you may Send …
I am very easy about the efforts Messrs. L. and *** are using (as you tell me) to injure me on that side of the water. I trust in the justice of the Congress that they will listen to no accusations against me, that I have not first been acquainted with, and had an opportunity of answering. I know those gentlemen have plenty of ill will to me, tho’ I have never done to either of them the smallest injury, or given the least just cause of offence. But my too great reputation and the general good-will this people have for me, the respect they show me and even the compliments they make me, all grieve those unhappy gentlemen; unhappy indeed in their tempers, and in the dark uncomfortable passions of jealousy, anger, suspicion, envy, and malice. It is enough for good minds to be affected at other people’s misfortunes; but they that are vexed at every body’s good luck, can never be happy: I take no other revenge of such enemies, than to let them remain in the miserable situation in which their malignant natures have placed them, by endeavouring to support an estimable character; and thus by continuing the reputation the world has hitherto indulged me with, I shall continue them in their present state of damnation; and I am not disposed to reverse my conduct for the alleviation of their torments.
I am surprised to hear that my grandson, Temple Franklin, being with me, should be an objection against me, and that there is a cabal for removing him. Methinks it is rather some merit that I have rescued a valuable young man from the danger of being a Tory, and fixed him in honest republican Whig principles; as I think from the integrity of his disposition, his industry, his early sagacity, and uncommon abilities for business, he may in time become of great service to his country. It is enough that I have lost my son, would they add my grandson! An old man of 70, I undertook a winter voyage at the command of the Congress, and for the public service, with no other attendant to take care of me. I am continued here in a foreign country, where, if I am sick, his filial attention comforts me, and, if I die, I have a child to close my eyes and take care of my remains. His dutiful behaviour towards me, and his diligence and fidelity in business, are both pleasing and useful to me. His conduct as my private secretary has been unexceptionable, and I am confident the Congress will never think of separating us.
I have had a great deal of pleasure in Ben too. ’Tis a good honest lad, and will make, I think, a valuable man. He had made as much proficiency in his learning as the boarding school he was at could well afford him, and after some consideration where to find a better for him I at length fixed on sending him to Geneva. I had a good opportunity by a gentleman of that city who had a place for him in his chaise, and has a son of about the same age at the same school. He promised to take care of him, and enclosed I send you the letters I have since received relating to him and from him. He went very cheerfully, and I understand is very happy. I miss his company on Sundays at dinner. But if I live and I can find a little leisure I shall make the journey next spring to see him, and to see at the same time the old 13 United States of Switzerland.
Thanks be to God, I continue well and hearty. Undoubtedly I grow older, but I think the last ten years have made no great difference. I have some times the gout, but they say that is not so much a disease as a remedy. God bless you. I am your affectionate father,
B. Franklin.
Mr. Bache.
